Hatch, J.:
In principle this case cannot be distinguished from the doctrine laid down in Thomas v. Thomas (131 N. Y. 205); Coyne v. Bowe (23 App. Div. 261), and many others. These cases determine that the insured in a mutual benefit certificate of this character, has no vested right or interest in the amount secured to be paid by the certificate. The insured has the single right to designate and change the beneficiary named in the certificate. If untramelled by any extraneous circumstances, his right in this respect is absolute. It is the only right, however, of which he is possessed. It is also well settled that the certificate, and the constitution, laws and by-laws of the organization constitute the contract between the parties, and that their rights are to be determined thereby. (Matter of Equitable Reserve Fund Life Assn., 131 N. Y. 354 ; Collms v. Collins, 30 App. Div. 341 ; *256Bird v. Mutual Union Assn., Id. 346 ; People ex rel. Attorney-General v. Life & R. Assn., 150 N. Y. 94.)
Under the provisions of the present constitution and laws of this association, the insured was required to surrender his old certificate and procure the issuance of a new one, with the name of the new beneficiary therein before any change would be effected. There is no pretense that he did this, or that he attempted to do it. On the contrary, the certificate was never surrendered or any attempt made so to do. It was delivered to the wife, but under such delivery she. took no right or interest therein, and could not do so, as there was no right or authority, under the contract, to make change of beneficiary in such form, and the insured could not change the contract or vest any interest therein by mere delivery of the certificate. Nothing which appears in Luhrs v. Luhrs (123 N. Y. 367) or Manning v. Ancient Order of United Workmen (86 Ky. 136) at all conflicts with the doctrine of the cases which we have cited. In both there was an attempt made to change the beneficiary. In the Luhrs case, as in the Kentucky case, every thing which the insured could do he had done to effect a change, and in all substantial particulars had complied with the rules which authorized him to make the change. All that remained to be done was solely to be performed by the organization; and as it subsequently did what the insured intended should be done, the change was held to have been effected. In the Kentucky case the insured had left his certificate with the subordinate lodge and could not comply with the rule of the organization requiring the request for change ofbeneficiary to be indorsed thereon; but the lodge to which he sent his letter had the certificate, and the insured had done all that he could do, except the payment of the fee of fifty cents. So far as the payment of that fee was concerned, it is so evidently for the benefit of the association, and it alone, that, having been acted upon; it was quite proper to ■hold that such requirement was waived, and no advantage could be taken from such failure by any person.
If that case should be construed as holding that the whole of the constitution and laws with respect to the method to be followed by the insured to effect a change in the beneficiary was solely for the benefit of the company, and might be waived by it, without regard to the rights of the beneficiary regularly designated, it is not in *257harmony with the rule announced in the cases to which we have called attention. But, in any event, no act was done which makes the rule of these cases applicable to the facts of the present case. They are, consequently, not authorities in support of the appellant’s contention.
It is also evident that the plaintiff acquired no rights by the surrender of the certificate to the defendant. She was not vested with the slightest property right, or other interest therein. The possession of the certificate gave her no right of enforcement of its provisions for her benefit. The right to receive the moneys secured to be paid by it was vested in the defendant immediately upon the death of the insured. This right could not be added to. or taken away by the delivery or non-delivery of the certificate. So that there was no benefit that could, by any possibility, inure to the plaintiff by the - delivery of the certificate, as she was wholly without interest in it or its proceeds.
It follows that the judgment should be affirmed, but without costs.
Van Brunt, P. J., Ingraham and McLaughlin, JJ., concurred.
Judgment affirmed, without costs.